           Case 2:16-cr-00294-JCM-VCF Document 325 Filed 08/26/21 Page 1 of 3




 1   LUCAS J. GAFFNEY, ESQ.
     Nevada Bar No. 12373
 2   GAFFNEY LAW
 3   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 4   Telephone: (702) 742-2055
     Facsimile: (702) 920-8838
 5   lucas@gaffneylawlv.com
 6   Attorney for Rudy Redmond

 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
                                                    )
10                                                  )
     UNITED STATES OF AMERICA,                      )
11                                                  ) CASE NO: 2:16-CR-294-JCM-VCF
                    Plaintiff,                      )
12                                                  ) STIPULATION AND ORDER
                    vs.                             ) REGARDING LAW LIBRARY ACCESS
13                                                  )
     RUDY REDMOND,                                  )
14                                                  )
                    Defendant.                      )
15                                                  )
                                                    )
16                                                  )

17          IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
18   America, by and through CHRISTOPHER CHIOU, Acting United States Attorney, and
19   ANTHONY RICHARD LOPEZ, Assistant United States Attorney, and Defendant, RUDY
20   REDMOND, by and through his attorney, LUCAS J. GAFFNEY, ESQ. that the parties agree to
21   jointly request Mr. Redmond be granted one (1) hour per day access to the law library with access
22   to a computer to prepare for his defense while in custody. If the law library to which Mr.
23   Redmond has access is not otherwise in use by other detainees after Mr. Redmond has exhausted
24   his one hour during the day, the detention facility must reasonably provide Mr. Redmond with
25   additional hours of access during that day.
26   DATED this 26th Day of August, 2021.                Respectfully submitted,
27   /s/ Lucas Gaffney        x                          /s/ Anthony Lopez            x
     LUCAS J. GAFFNEY, ESQ.                              CHRISTOPHER CHIOU
28   Attorney for Rudy Redmond                           ANTHONY RICHARD LOPEZ
                                                         Assistant United States Attorney

                                                     1
           Case 2:16-cr-00294-JCM-VCF Document 325 Filed 08/26/21 Page 2 of 3




 1
                                 UNITED STATES DISTRICT COURT
 2
                                        DISTRICT OF NEVADA
 3
 4                                                   )
                                                     )
 5   UNITED STATES OF AMERICA,                       )
                                                     ) CASE NO: 2:16-CR-294-JCM-VCF
 6                  Plaintiff,                       )
                                                     )
 7                  vs.                              )
                                                     )
 8   RUDY REDMOND,                                   )
                                                     )
 9                  Defendant.                       )
                                                     )
10                                                   )
                                                     )
11
12                                                  ORDER

13          IT IS THEREFORE ORDERED that, upon stipulation of the parties, Mr. Redmond must

14   be granted one (1) hour per day access to the law library with access to a computer to prepare for

15   his defense while in custody. If the law library to which Mr. Redmond has access is not otherwise

16   in use by other detainees after Mr. Redmond has exhausted his one hour during the day, the

17   detention facility must reasonably provide Mr. Redmond with additional hours of access during

18   that day.

19          DATED this 26th Day of August, 2021.

20
21       IT IS HEREBY ORDERED that                        ________________________________
         Motion for Additional Access to                  CAM FERENBACH
22       the Law Library and a                            UNITED STATES MAGISTRATE JUDGE
23       Computer to Review Discovery
         (ECF No. 322) is DENIED as
24       moot.
25
26
27
28


                                                     2
           Case 2:16-cr-00294-JCM-VCF Document 325
                                               324 Filed 08/26/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 26th day of August, 2021 the undersigned served the
 3
     foregoing STIPULATION AND ORDER on all counsel of record herein by causing a true copy
 4
     thereof to be filed with the Clerk of Court using the CM/ECF system, which was served via
 5
 6   electronic transmission by the Clerk of Court pursuant to local order

 7
 8                                                /s/  Lucas Gaffney, Esq.       x
 9                                                Employee of GAFFNEY LAW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
